Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 1 of 18 PageID 1804




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

     UNITED STATES OF AMERICA

     vs.                                               Case No.:     3:94-cr-169-HLA-MCR

     JERRY LAYNE CANTY

                                                   /

                                              ORDER

            Before the Court is Defendant Jerry Layne Canty’s Motion for

     Compassionate Release (Doc. 265, Motion). In 1995, when Canty was 44 years

     old, he was convicted and sentenced for conspiracy to distribute cocaine and

     cocaine base, aiding and abetting the possession of cocaine base with intent to

     distribute, and the possession with intent to distribute cocaine base. (Doc. 125,

     Judgment). Because the United States filed an information under 21 U.S.C. §

     851 charging that Canty had two or more prior convictions for a felony drug

     offense, he was subject to a mandatory term of life imprisonment. 21 U.S.C. §

     841(b)(1)(A) (1995); (see also Doc. 250, First Step Act Memorandum and PSR at

     ¶¶ 2, 99). 1




     1      When Canty was convicted, the United States Supreme Court had not yet decided
     Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013).
     As such, the drug quantity neither had to be alleged in the indictment nor proved beyond a
     reasonable doubt. Based on the law at the time, the Court found that Canty’s offenses involved
     the requisite quantities of cocaine and cocaine base to trigger § 841(b)(1)(A)’s penalties.
                                                   1
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 2 of 18 PageID 1805




           Canty is now a 70-year-old inmate imprisoned at Springfield MCFP. He

     has been incarcerated for more than 26 years. He seeks release from prison

     under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), because he

     is an elderly inmate in declining health and, in part, because of the Covid-19

     pandemic. Canty contracted Covid-19 in December 2020 and eventually

     recovered. However, he suffers from several serious health issues, including

     end-stage renal disease, HIV, type 2 diabetes, heart disease, hypertension, and

     chronic hepatitis C. Due to a hip fracture suffered in May 2020, Canty

     ambulates with the assistance of a walker.

           The United States opposes the Motion because it argues that Canty

     recovered from Covid-19, that Canty’s medical conditions are well-managed at

     Springfield MCFP, and that Canty has not demonstrated that he has a viable

     release plan. (Doc. 269, Response). The United States also argues that Canty is

     a danger to the community and that the § 3553(a) factors do not support a

     reduction in sentence. In his Reply brief (Doc. 272) and Supplement (Doc. 273),

     Canty explains that he has developed a solidified release plan, which is to reside

     with a family friend who has agreed to assist Canty with his medical needs.

           For the reasons set forth below, the Court finds that Canty’s request for

     compassionate release is due to be granted.




                                             2
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 3 of 18 PageID 1806




        I.      Compassionate Release

             Generally speaking, a district court “may not modify a term of

     imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). “The authority of

     a district court to modify an imprisonment sentence is narrowly limited by

     statute.” United States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010). The

     compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), provides one avenue

     for reducing an otherwise final sentence.

             Before passage of the First Step Act of 2018, section 3582(c)(1)(A) left it

     to the sole discretion of the BOP Director whether to move for compassionate

     release, and the Director’s refusal to do so was judicially unreviewable. See

     Cruz-Pagan v. Warden, FCC Coleman Low, 486 F. App’x 77, 79 (11th Cir. 2012).

     But in 2013, the Office of Inspector General for the Department of Justice

     reported that “[t]he BOP does not properly manage the compassionate release

     program, resulting in inmates who may be eligible candidates for release not

     being considered.” Dep’t of Justice, Office of the Inspector General, The Federal

     Bureau of Prisons’ Compassionate Release Program (April 2013), at 11,

     available at https://oig.justice.gov/reports/2013/e1306.pdf.

             Perhaps in response to the BOP’s failure to properly manage the

     compassionate release program, Congress devoted part of the First Step Act to

     “increasing the use and transparency of compassionate release.” First Step Act,

     Pub. L. No. 115-391, 132 Stat. 5194 (2018), § 603(b). As a result of the new law,


                                              3
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 4 of 18 PageID 1807




     defendants may now move for compassionate release on their own behalf

     provided that they first satisfy an exhaustion requirement. Section

     3582(c)(1)(A), as amended by the First Step Act, now provides:

           (A) the court, upon motion of the Director of the Bureau of
              Prisons, or upon motion of the defendant after the defendant has
              fully exhausted all administrative rights to appeal a failure of
              the Bureau of Prisons to bring a motion on the defendant’s behalf
              or the lapse of 30 days from the receipt of such a request by the
              warden of the defendant’s facility, whichever is earlier, may
              reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that
              does not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that …
              extraordinary and compelling reasons warrant such a reduction
              … and that such a reduction is consistent with applicable policy
              statements issued by the Sentencing Commission.

     18 U.S.C. § 3582(c)(1)(A)(i).

           Pursuant to its authority under 18 U.S.C. § 3582(c) and 28 U.S.C. § 994,

     the United States Sentencing Commission promulgated a policy statement

     governing the circumstances when compassionate release is appropriate. See

     U.S.S.G. § 1B1.13. The policy statement provides:

           Upon motion of the Director of the Bureau of Prisons under 18
           U.S.C. § 3582(c)(1)(A), the court may reduce a term of
           imprisonment (and may impose a term of supervised release with
           or without conditions that does not exceed the unserved portion of
           the original term of imprisonment) if, after considering the factors
           set forth in 18 U.S.C. § 3553(a), to the extent that they are
           applicable, the court determines that—

           (1)   (A) Extraordinary and compelling reasons warrant the
                 reduction; or


                                            4
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 5 of 18 PageID 1808




                   (B) The defendant (i) is at least 70 years old; and (ii) has
                   served at least 30 years in prison pursuant to a sentence
                   imposed under 18 U.S.C. § 3559(c) for the offense or offenses
                   for which the defendant is imprisoned;

           (2) The defendant is not a danger to the safety of any other person
               or to the community, as provided in 18 U.S.C. § 3142(g); and

           (3) The reduction is consistent with this policy statement.

     U.S.S.G. § 1B1.13. The Sentencing Commission has not updated the policy

     statement since the First Step Act became law.

           The commentary accompanying the policy statement instructs that

     “extraordinary and compelling reasons” exist under certain enumerated

     circumstances. U.S.S.G. § 1B1.13, cmt. 1. As relevant here, these circumstances

     include:

                (A) Medical Condition of the Defendant.—

                   (i)   The defendant is suffering from a terminal illness (i.e.,
                         a serious and advanced illness with an end of life
                         trajectory). A specific prognosis of life expectancy (i.e.,
                         a probability of death within a specific time period) is
                         not required. Examples include metastatic solid-tumor
                         cancer, amyotrophic lateral sclerosis (ALS), end-stage
                         organ disease, and advanced dementia.

                         ….


                (B) Age of the Defendant.— The defendant (i) is at least 65
                   years old; (ii) is experiencing a serious deterioration in
                   physical or mental health because of the aging process; and
                   (iii) has served at least 10 years or 75 percent of his or her
                   term of imprisonment, whichever is less.




                                               5
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 6 of 18 PageID 1809




     Id., cmt. 1(A), (B). 2

            When a defendant moves for compassionate release on his own behalf, the

     compassionate release statute contains an exhaustion requirement. A district

     court can reduce the term of imprisonment “upon motion of the defendant” only

     “after the defendant has fully exhausted all administrative rights to appeal a

     failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

     the lapse of 30 days from the receipt of such a request by the warden of the

     defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis

     added). As the Sixth Circuit Court of Appeals has held, “[p]risoners who seek

     compassionate release have the option to take their claim to federal court within

     30 days [of submitting a request to the warden], no matter the appeals available

     to them.” United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020); accord

     United States v. Smith, 482 F. Supp. 3d 1218, 1222–24 (M.D. Fla. 2020).




     2       The Court recognizes that several circuit courts have concluded that U.S.S.G. § 1B1.13
     does not apply to defendant-initiated motions for compassionate release, and therefore does
     not bind district courts. United States v. Brooker, 976 F.3d 228 (2d Cir. 2020); United States
     v. McCoy, 981 F.3d 271 (4th Cir. 2020); United States v. Shkambi, No. 20–40543, 2021 WL
     1291609 (5th Cir. Apr. 7, 2021) (published); United States v. Jones, 980 F.3d 1098 (6th Cir.
     2020); United States v. Gunn, 980 F.3d 1178 (7th Cir. 2020); United States v. Aruda, No. 20–
     10245, 2021 WL 1307884 (9th Cir. Apr. 8, 2021) (published); United States v. McGee, No. 20–
     5047, 2021 WL 1168980 (10th Cir. Mar. 29, 2021) (published). The Eleventh Circuit Court of
     Appeals has not yet ruled on this issue, though the matter is pending in several cases. The
     Court need not resolve that issue here. For purposes of this Order, the Court assumes that the
     policy statement is still binding. If it is not binding, such that the Court has greater flexibility
     to act, its decision would be the same.


                                                      6
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 7 of 18 PageID 1810




        II.      Canty Has Satisfied the Exhaustion Requirement

              The United States concedes that Canty has satisfied the statutory

     exhaustion requirement, Response at 5, and the Court agrees. Canty submitted

     a request for compassionate release to the warden of his facility on May 8, 2019,

     and the warden denied the request on June 3, 2019. (See id.). Because more

     than 30 days passed between when Canty submitted the request and when he

     filed the Motion, he has satisfied § 3582(c)(1)(A)’s 30-day exhaustion

     alternative.

        III.     Canty Has Shown Extraordinary and Compelling Reasons
                 Warranting Compassionate Release

              The United States also concedes that Canty has demonstrated

     extraordinary and compelling reasons for compassionate release, Response at

     5–8, and the Court agrees as well. Specifically, the Court finds that Canty has

     demonstrated extraordinary and compelling circumstances on two separate

     bases: (1) his medical condition, per U.S.S.G. § 1B1.13, cmt. 1(A), and (2) his

     advanced age, deteriorating health, and time served, per § 1B1.13, cmt. 1(B).

              First, the Sentencing Commission’s policy statement provides that

     extraordinary and compelling circumstances exist where

              [t]he defendant is suffering from a terminal illness (i.e., a serious
              and advanced illness with an end of life trajectory). A specific
              prognosis of life expectancy (i.e., a probability of death within a
              specific time period) is not required. Examples include metastatic
              solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
              organ disease, and advanced dementia.


                                               7
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 8 of 18 PageID 1811




     U.S.S.G. § 1B1.13, cmt. 1(A)(i) (emphasis added). The medical records reflect

     that Canty has been diagnosed with end-stage renal disease and that he

     undergoes dialysis several times a week. (Doc. 265-1, Exhibit A at 3, 11; Doc.

     265-4, Exhibit D at 1, 5). Although Canty has fortunately outlived a 2013

     prognosis of 12 to 24 months left to live (Doc. 265-6, Exhibit F at 2), his renal

     disease has an end-of-life trajectory. Accordingly, Canty has demonstrated that

     he suffers from a serious medical or physical condition within the meaning of

     U.S.S.G. § 1B1.13, cmt. 1(A)(i).

           In addition, the policy statement provides that the “Age of the Defendant”

     may qualify as an extraordinary and compelling reason for a sentence

     reduction. U.S.S.G. § 1B1.13, cmt. 1(B). The prisoner’s age makes him eligible

     for early release if he meets three criteria: (i) the inmate “is at least 65 years

     old”; (ii) the inmate “is experiencing a serious deterioration in physical or

     mental health because of the aging process”; and (iii) the inmate “has served at

     least 10 years or 75 percent of his or her term of imprisonment, whichever is

     less.” Id. Canty obviously meets the first and third criteria: he is 70 years old

     and has served more than 26 years in prison. The record also establishes that

     he meets the second criterion of “serious deterioration in physical or mental

     health because of the aging process.” Canty suffers from a litany of ailments,

     including end-stage renal disease, chronic viral hepatitis C, type 2 diabetes,

     hypertension, ischemic cardiomyopathy (a type of heart disease), and HIV. (See


                                             8
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 9 of 18 PageID 1812




     Exhibit A). Canty undergoes dialysis for his renal disease, which has an end-of-

     life trajectory. Moreover, in May 2020 he fell and fractured his left hip,

     “requiring physical therapy and resulting in his being confined to a wheelchair

     for a period until he was able to begin using a walker.” Response at 7. Thus,

     Canty has shown that he is experiencing a serious decline in physical health

     due to the aging process.

           The United States argues that Canty does not qualify for compassionate

     release based on Covid-19 because he contracted and recovered from Covid-19

     in December 2020. Response at 8–10. However, the Court finds that Canty has

     demonstrated extraordinary and compelling circumstances independent of, and

     without regard to, the Covid-19 pandemic.

           The United States also argues that Canty has not set forth a verified

     release plan and that he has received quality healthcare at Springfield MCFP.

     Id. at 10–12. Canty recently presented a solidified release proposal, which

     includes a plan to ensure he has access to medical treatment. (Doc. 273,

     Supplement). The Probation Office can verify this release plan before Canty is

     released from custody, and the Court can extend the effective date of this Order

     if additional time is required to establish a suitable plan. While the quality of

     healthcare at a BOP facility is a valuable consideration, there is no statutory

     requirement that a movant for compassionate release prove that the quality of

     healthcare at his facility is lacking. And in terms of considering the need to


                                            9
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 10 of 18 PageID 1813




     provide the defendant with needed medical care, see 18 U.S.C. § 3553(a)(2)(D),

     this is just one factor among many that the Court must weigh and consider.

           In view of all the facts, the Court finds that Canty has demonstrated

     extraordinary and compelling reasons for compassionate release for at least two

     independent reasons. First, he is suffering from an end-stage organ disease with

     a terminal trajectory. U.S.S.G. § 1B1.13, cmt. 1(A)(i). Second, he is over 65 years

     old, suffering from deteriorating physical health because of the aging process,

     and he has served more than 10 years in prison. Id., cmt. 1(B). Thus, Canty is

     eligible for compassionate release.

        IV.   Canty is Not a Danger to the Community

           The Court next considers whether Canty is a danger to the safety of

     another person or to the community, as provided by 18 U.S.C. § 3142(g). See

     U.S.S.G. § 1B1.13(2). In doing so, the Court considers such factors as “the

     nature and circumstances of the offense charged,” “the weight of the evidence

     against the person,” the “history and characteristics of the person,” including

     the person’s “mental and physical condition,” as well as “the nature and

     seriousness of the danger to any person or the community that would be posed

     by the person’s release.” 18 U.S.C. § 3142(g).

           The offenses of conviction were serious, to be sure. Canty was convicted

     of three violations of the Controlled Substances Act, each involving cocaine or

     cocaine base. At sentencing, the Court held Canty accountable for 23.17


                                             10
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 11 of 18 PageID 1814




     kilograms of cocaine base and 4.27 kilograms of powder cocaine. (First Step Act

     Memo at p. 2; PSR at ¶ 15). And Canty had a lengthy criminal record preceding

     the instant offenses (PSR at ¶¶ 29–55), which unfortunately “is similar to many

     of the defendants charged with crack cocaine offenses in the Middle District,”

     Motion at 3. Canty first became involved with the criminal justice system at age

     12 when he ran away from home, and he has remained entangled with the

     criminal justice system since then. Most of Canty’s convictions were for

     nonviolent offenses involving controlled substances, theft, or forgery, but he did

     have three convictions for violent crimes: a 1968 conviction at age 17 for assault

     and battery on a minor child (id. at ¶ 37), a 1981 conviction at age 30 for

     aggravated assault involving a police officer (id. at ¶ 49), and another 1981

     conviction at age 30 for robbery with a firearm (id. at ¶ 54). However, the last

     of these convictions for a violent crime is four decades old, and Canty paid the

     penalty for those offenses in state prison. Moreover, the Court considers that

     Canty’s past struggles with mental health and drug addiction may have

     contributed to his criminal record. (See id. at ¶¶ 86, 88 (noting that Canty has

     “an extensive history of drug addiction and substance abuse treatment that

     began when he was approximately 10 years of age.”)). At age 70 and in declining

     health, Canty is not the same person he was at age 17 or 30.

           At least three reasons persuade the Court that Canty does not pose a

     danger to the safety of another person or the community. First is Canty’s


                                            11
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 12 of 18 PageID 1815




     declining physical condition. As noted already, Canty suffers from end-stage

     renal disease in addition to myriad other ailments. He requires routine renal

     dialysis and, after fracturing his left hip in May 2020, he ambulates with a

     walker. Canty likely does not have the physical wherewithal to commit a violent

     crime. Second, Canty’s advanced age statistically suggests he is unlikely to

     recidivate or to commit a violent offense. The Effects of Aging on Recidivism

     Among Federal Offenders at 3, 23, United States Sentencing Commission (Dec.

     2017). 3 According to the Sentencing Commission, offenders aged 65 and older,

     like Canty, are the least likely to be rearrested, reincarcerated, or reconvicted.

     Id. at 23. Third, the Court is confident that the conditions of supervised release

     can control whatever risk Canty presents of committing a new offense. Among

     other things, Canty will be required to report to a probation officer, to truthfully

     answer any inquiries by the officer, and to submit to random visits. Canty will

     know that if he reoffends while on supervised release, he will be subject to the

     revocation of his supervised release and reimprisonment.

           In view of the foregoing, the Court concludes that Canty does not pose a

     danger to the safety of another person or to the community within the meaning

     of U.S.S.G. § 1B1.13(2) and 18 U.S.C. § 3142(g).




     3      Available at https://www.ussc.gov/sites/default/files/pdf/research-and-publications/
     research-publications/2017/20171207_Recidivism-Age.pdf.



                                                 12
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 13 of 18 PageID 1816




        V.     The Section 3553(a) Factors Support a Reduction in Sentence
             Finally, the Court must consider whether the sentencing factors under 18

     U.S.C. § 3553(a) support reducing Canty’s sentence. 18 U.S.C. § 3582(c)(1)(A).

     Such considerations include the nature and circumstances of the offense, the

     history and characteristics of the defendant, the types of sentences available,

     as well as the need for the sentence imposed to reflect the seriousness of the

     offense, provide just punishment, afford adequate deterrence, and promote

     respect for the law. 18 U.S.C. §§ 3553(a)(1)–(3). In addition, the Court must

     consider “the need to avoid unwarranted sentence disparities among defendants

     with similar records who have been found guilty of similar conduct.” Id., §

     3553(a)(6). In view of all the applicable § 3553(a) factors, the Court concludes

     that a reduction is warranted.

             The Court has carefully considered the circumstances of the offense and

     Canty’s criminal history. These will often be weighty factors in the § 3553(a)

     analysis, but they are merely two of the many factors that the Court must weigh

     and evaluate. Although the offenses of conviction were serious violations of the

     Controlled Substances Act, Canty was not convicted in the instant case of a

     violent crime. Although Canty has three prior convictions for crimes that could

     be described as violent, the last such conviction is 40 years old and occurred

     when Canty was 30 years of age. As discussed in Section IV, Canty is unlikely




                                            13
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 14 of 18 PageID 1817




     to pose a danger to the public or a substantial risk of recidivating, owing to his

     age, maturity, and physical condition.

           Moreover, Canty has been in federal custody for 26 years and five months

     (or 317 months), dating from when he was detained on November 8, 1994. (Doc.

     250 at CM/ECF 6). That is a substantial sentence by any measure. Indeed, it is

     longer than the sentences sometimes imposed in other courts for such crimes as

     rape, murder, and manslaughter. There can be no doubt that Canty has served

     a stiff penalty for his crimes. Given the substantial sentence he has already

     served, releasing Canty now would by no means minimize the severity of the

     offense. Now in old age and in declining health, continuing to incarcerate Canty

     is neither necessary nor warranted to accomplish the statutory purposes of

     sentencing.

           Late in life, Canty seems to have turned a corner in terms of his

     rehabilitation. Although his overall BOP disciplinary record is hardly perfect –

     he incurred around 10 disciplinary infractions between 1996 and 2008 – he has

     incurred only a single infraction in the past 13 years. (See Doc. 265-3, Exhibit

     C). That one infraction occurred more than four years ago, for an incident on

     January 13, 2017, when Canty was sanctioned for fighting another inmate. (Id.

     at 1). Canty admitted the charge, and the record does not indicate that any

     severe injuries occurred. Other than that incident, Canty has had no

     disciplinary infractions since January 2008. As reported by his counsel, “[w]hile


                                              14
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 15 of 18 PageID 1818




     incarcerated, Mr. Canty has made efforts to prepare himself for his potential

     release from custody, however unlikely that might have been.” Motion at 5.

     “Despite the grim likelihood of spending the remainder of his life in prison, Mr.

     Canty has worked towards earning his GED, albeit unsuccessfully, and has

     taken advantage of courses offered by the BOP.” Id. at 22–23. Moreover, Canty

     “take[s] responsibility for the conduct that led to his charges in this case. He is

     remorseful and has taken every opportunity available to him to better himself,

     despite his significant medical conditions.” Id. at 23. In his own words, Canty

     expresses to the Court that he wants to make the best of the life he has left by

     sharing his story with others, so that they will avoid the pitfalls of drug

     addiction and crime. (Doc. 259-1, Letter to the Court).

           It is further worth noting that if sentenced in 2021, Canty would not have

     been subject to a mandatory term of life in prison. At the time Canty was

     sentenced, a district court was required to impose a sentence of life in prison on

     any person who was held liable under 21 U.S.C. § 841(b)(1)(A) and who had two

     prior convictions for any felony drug offense. 21 U.S.C. § 841(b)(1)(A) (1995).

     But those days are gone. Today, following passage of the First Step Act, the

     maximum recidivist enhancement applicable under 21 U.S.C. § 841(b)(1)(A) is

     25 years to life in prison. 21 U.S.C. § 841(b)(1)(A) (2018). Thus, a defendant

     sentenced today with an identical criminal record, and who committed identical

     offenses, would not have been subject to a mandatory life sentence. Canty’s 26


                                             15
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 16 of 18 PageID 1819




     years and five months in prison certainly exceed the 25-year mandatory

     minimum sentence that would apply today.

           The Court has weighed and evaluated each of the applicable sentencing

     factors under § 3553(a). In view of all the circumstances, the Court finds that

     reducing Canty’s term of imprisonment to time served is consistent with the

     statutory goals of sentencing and the applicable policy statements issued by the

     Sentencing Commission.

        VI.   Conclusion

           Canty, now aged 70, was sentenced over 26 years ago to a mandatory term

     of life imprisonment “under a sentencing regime whose time has passed.”

     Smith, 482 F. Supp. 3d at 1227. Although Canty’s sentence was and is lawful,

     he likely would not receive the same sentence today. Moreover, he has shown

     that he qualifies for compassionate release under 18 U.S.C. § 3582(c)(1)(A) and

     U.S.S.G. § 1B1.13.

           Accordingly, it is hereby ORDERED:

        1. Defendant Jerry Layne Canty’s Motion for Compassionate Release (Doc.

           265) is GRANTED.

        2. The Court reduces Canty’s term of imprisonment to TIME SERVED.

           Otherwise, the terms and conditions set forth in the Judgment (Doc. 125)

           are unchanged.




                                           16
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 17 of 18 PageID 1820




        3. This Order is stayed for up to 14 days, for the verification of the

             defendant’s residence and/or establishment of a release plan, to make

             appropriate travel arrangements, and to ensure the defendant’s safe

             release. The defendant shall be released as soon as a residence is verified,

             a release plan is established, appropriate travel arrangements are made,

             and it is safe for the defendant to travel. There shall be no delay in

             ensuring travel arrangements are made. If more than 14 days are needed

             to make appropriate travel arrangements and ensure the defendant’s safe

             release, the parties shall immediately notify the court and show cause

             why the stay should be extended.

        4. If the United States does not appeal this Order, Canty’s Motion to Reduce

             Sentence Pursuant to Section 404 of the First Step Act (Doc. 256) is

             DENIED AS MOOT in light of this Order.

        5. The Court recommends that prison officials place Canty in quarantine

             pending his release.

             DONE AND ORDERED at Jacksonville, Florida this 19th day of April,

     2021.




                                              17
Case 3:94-cr-00169-HLA-MCR Document 274 Filed 04/19/21 Page 18 of 18 PageID 1821




     lc 19

     Copies:

     Counsel of record
     Defendant
     United States Probation Office
     United States Marshals
     United States Bureau of Prisons
     Warden, Springfield MCFP




                                          18
